Exhibit 10.26

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP,

a Michigan limited partnership

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

DTN DEVELOPMENT GROUP, INC.,

a Michigan corporation

 

 

 

AS PURCHASER

 

 

 

 

 

CARRIAGE HILL APARTMENTS

 


TABLE OF CONTENTS

 

                                                                          Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

5

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

 

4.8

Housing Assistance Program Vouchers

9

 

ARTICLE V

CLOSING

9

 

5.1

Closing Date

9

 

5.2

Seller Closing Deliveries

10

 

5.3

Purchaser Closing Deliveries

11

 

5.4

Closing Prorations and Adjustments

11

 

5.5

Post Closing Adjustments

15

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

15

 

6.1

Seller’s Representations

15

 

6.2

AS-IS

16

 

6.3

Survival of Seller’s Representations

17

 

6.4

Definition of Seller’s Knowledge

17

 

6.5

Representations and Warranties of Purchaser

18

 

6.6

Definition of Purchaser’s Knowledge

19

 

ARTICLE VII

OPERATION OF THE PROPERTY

19

 

7.1

Leases and Property Contracts

19

 

7.2

General Operation of Property

19

 

7.3

Liens

19

 

7.4

Tax Appeals

19

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

20

 

8.1

Purchaser’s Conditions to Closing

20

 

8.2

Seller’s Conditions to Closing

21

 

ARTICLE IX

BROKERAGE

22

 

9.1

Indemnity

22

 

9.2

Broker Commission

22

 

ARTICLE X

DEFAULTS AND REMEDIES

22

 

10.1

Purchaser Default

22

 

10.2

Seller Default

23

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

24

 

11.1

Major Damage

24

 

11.2

Minor Damage

24

 

11.3

Closing

24

 

11.4

Repairs

25

 

ARTICLE XII

EMINENT DOMAIN

25

 

12.1

Eminent Domain

25

 

ARTICLE XIII

MISCELLANEOUS

25

 

13.1

Binding Effect of Contract

25

 

13.2

Exhibits and Schedules

25

 

13.3

Assignability

25

 

13.4

Captions

26

 

13.5

Number and Gender of Words

26

 

13.6

Notices

26

 

13.7

Governing Law and Venue

28

 

13.8

Entire Agreement

28

 

13.9

Amendments

29

 

13.10

Severability

29

 

13.11

Multiple Counterparts/Facsimile Signatures

29

 

13.12

Construction

29

 

13.13

Confidentiality

29

 

13.14

Time of the Essence

29

 

13.15

Waiver

29

 

13.16

Attorneys’ Fees

30

 

13.17

Time Zone/Time Periods

30

 

13.18

1031 Exchange

30

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

30

 

13.20

ADA Disclosure

30

 

13.21

No Recording

31

 

13.22

Relationship of Parties

31

 

13.23

AIMCO Marks

31

 

13.24

Non-Solicitation of Employees

31

 

13.25

Survival

31

 

13.26

Multiple Purchasers

31

 

13.27

WAIVER OF JURY TRIAL

31

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

32

 

14.1

Disclosure

32

 

14.2

Consent Agreement

32

 

 

 

 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

Exhibit I            Form of Michigan Property Transfer Affidavit

 

SCHEDULES

 

Schedule 1       Defined Terms

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 18th
day of October, 2010 (the "Effective Date"), by and between CARRIAGE APX, A
MICHIGAN LIMITED PARTNERSHIP, a Michigan limited partnership, having an address
at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
("Seller") and DTN DEVELOPMENT GROUP, INC., a Michigan corporation, having a
principal address at 2502 Lake Lansing Road, Suite C, Lansing, Michigan
48912-3661 ("Purchaser").

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in the County of Ingham, State of
Michigan, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Carriage Hill
Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $7,100,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Fidelity National Title Insurance Company, 8450 E. Crescent
Parkway, Suite 410, Greenwood Village, Colorado 80111; Attention:  Valena
Bloomquist, Telephone: (303) 244-9198, Facsimile: (720) 489-7593 ("Escrow Agent"
or "Title Insurer") an initial deposit (the "Initial Deposit") of $75,000.00 by
wire transfer of immediately available funds ("Good Funds").

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $75,000.00 by wire transfer of Good Funds. 

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than
2:00 p.m. (Eastern Time) on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser's
obligations set forth in Section 3.5.2.

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including November 17, 2010 (the "Feasibility Period"), Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from time to time to enter onto the Property to conduct and make any and
all customary studies, tests, examinations, inquiries, inspections and
investigations  of or concerning the Property, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Property and Purchaser's intended use thereof
(collectively, the "Inspections").

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment. 

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests.  Purchaser shall give prior written notice thereof to Seller, which
notice shall be accompanied by a detailed description and plan of the invasive
tests Purchaser desires to perform.  Further, Seller shall have the right,
without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser's sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $3,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker's
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) prior to the earlier to occur
of (i) Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii)
the expiration of 5 days after the Effective Date.

3.5              Property Materials.

3.5.1        Within 5 Business Days after the Effective Date, and to the extent
the same have not already been provided by Seller to Purchaser, Seller agrees to
use reasonable efforts to deliver to Purchaser, or at Seller's option make
available at the Property, copies of such documents and information concerning
the Property that are in Seller's possession or reasonable control, other than
such documents and information that Seller deems to be confidential or
proprietary (collectively, the "Materials").  Within 5 days after the Effective
Date and to the extent the same exist and have not already been provided by
Seller to Purchaser, Seller agrees to use reasonable efforts to deliver to
Purchaser, to the extent the same are in Seller's possession and reasonable
control, copies of the following, all of which shall be deemed Materials under
this Contract: (a) operating statements for the last three years, (b)
year-to-date operating statement; and (c) general ledgers for the last twelve
months. 

3.5.2        Except as expressly set forth in Seller's Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property.  All Materials and Third-Party Reports shall be returned to Seller or
destroyed by Purchaser if this Contract is terminated for any reason.

3.5.3        Not later than 5 days after the Effective Date, and to the extent
the same has not already been provided by Seller to Purchaser, Seller shall
deliver to Purchaser (or otherwise make available to Purchaser as provided under
Section 3.5.1) the most recent rent roll for the Property, which is the rent
roll Seller uses in the ordinary course of operating the Property (the "Rent
Roll").  Seller makes no representations or warranties regarding the Rent Roll
other than the express representation set forth in Section 6.1.5.

3.5.4        Not later than 5 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts (the "Property
Contracts List").  Seller makes no representations or warranties regarding the
Property Contracts List other than the express representations set forth in
Section 6.1.6. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Seller shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages, up to $1,000.00 in the aggregate and
Purchaser shall be solely responsible for any cancellation fees, penalties or
damages, including liquidated damages, in excess of $1,000.00 in the aggregate. 
If Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain such consents.

Article IV
TITLE

4.1              Title Documents.  Within 5 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment or
preliminary title report ("Title Commitment") to provide a standard American
Land Title Association owner's title insurance policy for the Land and
Improvements, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible only for payment of the base premium for the Title Policy. 
Purchaser shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the "Existing Survey").  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the "Survey").

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections, not to exceed 30 days in the aggregate.  If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice.  If Purchaser is dissatisfied with the Response Notice or the
lack of Response Notice, Purchaser may, as its exclusive remedy, exercise its
right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the Title
Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the "Deed
of Trust") shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of or update to the
Title Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 Business Days from the date of
its receipt of such update (the "New Exception Review Period") to review and
notify Seller in writing of Purchaser's approval or disapproval of the New
Exception.  If Purchaser disapproves of the New Exception, Seller may, in
Seller's sole discretion, notify Purchaser as to whether it is willing to cure
the New Exception.  If Seller elects to cure the New Exception, Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the New
Exception, not to exceed 30 days in the aggregate.  If Seller fails to deliver a
notice to Purchaser within 3 days after the expiration of the New Exception
Review Period, Seller shall be deemed to have elected not to cure the New
Exception.  If Purchaser is dissatisfied with Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract, in which event the Deposit shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract in accordance with the foregoing sentence within 5
Business Days after the expiration of the New Exception Review Period, Purchaser
shall be deemed to have elected to approve and irrevocably waive any objections
to the New Exception.

4.7              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and, subject to this Section 4.7,
Purchaser's acquisition of such funds shall not be a contingency to the
Closing. 

4.7.1        Purchaser shall have 45 days from the Effective Date (the
"Financing Approval Period") to obtain a commitment for mortgage loan
indebtedness (the "Loan Commitment") through a lender of Purchaser's choosing
(the "Purchaser's Lender") for financing the acquisition of the Property on
terms satisfactory to Purchaser in Purchaser's sole discretion.  Purchaser shall
prepare and submit an executed loan application to Purchaser's Lender within 15
days after the Effective Date (the "Loan Application Submittal Deadline") and
shall provide Seller with a copy of such loan application and evidence of it
submission to Purchaser's Lender on or before the Loan Application Submittal
Deadline.  Purchaser acknowledges and agrees that Purchaser is solely
responsible for the preparation and submittal of such loan application,
including the collection and delivery of all Third Party Reports, materials,
documents, certificates, financials, signatures, and other items required to be
submitted to Purchaser's Lender, and for payment of all fees and expenses
imposed or charged by Purchaser's Lender.  Purchaser shall use best efforts to
deliver to Purchaser's Lender all third party reports, materials, documents,
certificates, financials, signatures, and other items or documentation required
to be submitted to Purchaser's Lender in accordance with such loan application
prior to the expiration of the Financing Approval Period. 

4.7.2        Purchaser shall, at all times following the submittal of such loan
application, use best efforts to obtain the Loan Commitment from Purchaser's
Lender.  If, despite Purchaser's best efforts to obtain the Loan Commitment by
the expiration of the Financing Approval Period, Purchaser has not obtained the
Loan Commitment by such time, and if Purchaser has complied with this Section
4.7 and is not otherwise in default under this Contract, then Purchaser shall
have the right to terminate the Contract by giving Seller written notice no
later than 5:00 p.m. (Eastern Time) on or before the expiration of the Financing
Approval Period (the "Financing Termination Notice").  If Purchaser timely
provides the Financing Termination Notice, then (i) this Contract shall
terminate and be of no further force and effect, subject to and except for the
Survival Provisions, (ii) Purchaser shall provide all Third Party Reports and
other documentation associated with the loan application to Seller at no cost or
expense to Seller, and (iii) the Escrow Agent shall forthwith return the Deposit
to Purchaser. 

4.7.3        Provided that Purchaser is not in default under this Section 4.7 or
this Contract, Purchaser shall be permitted two 15-day extensions of the
Financing Approval Period specified in Section 4.7.1 by: (i) delivering written
notice to Seller no later than 5 days prior to the scheduled expiration of the
Financing Approval Period, and (ii) simultaneously with each such notice to
Seller, delivering to the Escrow Agent the amount of $20,000.00, which shall be
held, credited and disbursed in the same manner as provided hereunder with
respect to the Deposit; provided, however, Purchaser's right to extend the
Financing Approval Period pursuant to this Section 4.7.3 shall in no event
extend the Closing Date to a date later than December 30, 2010. 

4.7.4        If Purchaser fails to provide Seller with the Financing Termination
Notice prior to the expiration of the Financing Approval Period, Purchaser's
right to terminate the Contract under this Section 4.7 shall be permanently
waived, this Contract shall remain in full force and effect, the Deposit shall
remain non-refundable to Purchaser except as otherwise provided in this
Contract, and Purchaser's obligation to purchase the Property shall be
conditional only as provided in Section 8.1. 

4.8              Housing Assistance Program Vouchers.  Purchaser acknowledges
that the HAP Tenant Based Voucher Contract(s) require(s) the satisfaction by
Purchaser of certain requirements as set forth therein and established by the
local housing authorities (collectively, the "Housing Authority") to allow for
the assumption of the HAP Tenant Based Voucher Contract(s). Purchaser agrees
that, at the Closing, either (a) Purchaser shall assume all obligations under
the HAP Tenant Based Voucher Contract(s) and accept title to the applicable
Property subject to the same, or (b) the existing HAP Tenant Based Voucher
Contract(s) shall be terminated, and Purchaser shall enter into replacement HAP
Tenant Based Voucher Contract(s) which are acceptable to the Housing Authority
(collectively, the foregoing (a) and (b) referred to herein as the "HAP Tenant
Based Voucher Assumption").  Purchaser shall indemnify and hold the Seller and
the Seller's Indemnified Parties harmless from and against any and all claims,
losses, damages, and expenses (including reasonable attorneys' fees) that may be
incurred by Seller and/or any of the Seller's Indemnified Parties from and after
the Closing Date, in connection with the HAP Tenant Based Voucher Assumption. 

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on the earlier of: (a)
15 days after expiration of the Financing Approval Period, or (b) December 30,
2010 (the "Closing Date") through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date to the last Business Day
of the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with Seller's payment in full of the Note (the
"Loan Payoff").

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:

5.2.1        Covenant Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.11    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.2.12    Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof, not to exceed
$1,000.00 in the aggregate.

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3, Purchaser shall deliver to Escrow Agent, each of the following
items no later than 1 Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        Purchaser's counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the Bill of Sale in the form
attached as Exhibit C.

5.3.4        A countersigned counterpart of the General Assignment.

5.3.5        A countersigned counterpart of the Leases Assignment.

5.3.6        Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G, which shall be delivered to
all Tenants by Purchaser immediately after Closing.

5.3.7        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof in excess of
$1,000.00 in the aggregate.

5.3.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.9        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.3.10    A Real Property Transfer Affidavit (Michigan Form L-4260) (Rev. 1-09)
in the form attached hereto as Exhibit I.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  Except for real and personal property taxes, which shall
be prorated as described in Section 5.4.4, all normal and customarily proratable
items, including, without limitation, collected rents, operating expenses, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing and
shall use good faith efforts to deliver such Proration Schedule 2 days prior to
Closing. 

5.4.2        Operating Expenses.  Except for real and personal property taxes,
which shall be prorated as described in Section 5.4.4, all of the operating,
maintenance, taxes (other than real and personal property taxes), and other
expenses incurred in operating the Property that Seller customarily pays, and
any other costs incurred in the ordinary course of business for the management
and operation of the Property, shall be prorated on an accrual basis.  Seller
shall pay all such expenses that accrue prior to the Closing Date and Purchaser
shall pay all such expenses that accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall have
no responsibility or liability for Purchaser's failure to arrange utility
service for the Property as of the Closing Date.  Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to arrange
utility service as of the Closing Date.

5.4.4        Real Property and Personal Property Taxes.  Any real estate ad
valorem or similar taxes, including personal property taxes, for the Property
that are billed during the calendar year of Closing, or any installment of
special assessments payable in installments which installment is due during the
calendar year of Closing, shall be prorated to the date of Closing on a calendar
year basis as follows.  Seller shall assume and pay all real estate and personal
property taxes that are billed and any installments of special assessments on
the Property that are due before the Closing Date.  Purchaser shall assume and
pay all real estate and personal property taxes that are billed and any
installments of special assessments on the Property that are due on or after the
Closing Date.  All real estate and personal property taxes billed during the
calendar year in which Closing occurs shall be prorated between Purchaser and
Seller as of the Closing Date with Seller being responsible for that portion of
such real estate and personal property taxes allocable to the period from
January 1 of the year of Closing until the date prior to the Closing Date and
the Purchaser being responsible for the balance of such real estate and personal
property taxes.  Installments of special assessments becoming due during the
calendar year shall be prorated on the same basis.  For special assessments
billed in one year but payable in annual or other periodic installments becoming
due in one or more years, only the installments becoming due during the calendar
year of Closing shall be subject to proration under this Section 5.4.4.  The
proration of real property taxes and personal property taxes shall be based upon
the actual taxable value and tax rate figures (assuming payment at the earliest
time to allow for the maximum possible discount) for the year in which the
Closing occurs.  In the event that actual tax rates for the year of Closing are
not available at the Closing Date, the proration shall be made using tax rates
from the preceding year, less any millages that expired for the year of
Closing.  The proration of real property taxes, personal property taxes, or
installments of special assessments shall be final and not subject to
re-adjustment after Closing.  Seller and Purchaser acknowledge that in Michigan,
real and personal property taxes are billed on or about July 1 and December 1 of
each calendar year.     

5.4.4.1            Example.  Assume a July 1, 2010 tax bill and a December 1,
2010 tax bill, and a Closing Date of December 15, 2010.  Real and personal
property tax proration applies only to the July 1, 2010 and December 1, 2010 tax
bills.  Seller shall be responsible for 348 of 365 calendar days (January 1,
2010 through December 14, 2010) and Purchaser shall be responsible for 17 of 365
calendar days (December 15, 2010 through December 31, 2010). 

5.4.4.2            The total amount of the July 1, 2010 tax bill shall be
divided by 365 calendar days to determine a per diem amount.  Seller shall be
responsible at Closing for an amount equal to the product of: 348 days
multiplied by the per diem amount for the July 1, 2010 tax bill, and Purchaser
shall be responsible at Closing for an amount equal to the product of 17 days
multiplied by the per diem amount for the July 1, 2010 tax bill.  The total
amount of the December 1, 2010 tax bill shall be divided by 365 calendar days to
determine a per diem amount.  Seller shall be responsible at Closing for an
amount equal to the product of 348 days multiplied by the per diem amount for
the December 1, 2010 tax bill, and Purchaser shall be responsible at Closing for
an amount equal to the product of 17 days multiplied by the per diem amount for
the December 1, 2010.   

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  In addition, if
Purchaser elects to terminate any utility rebilling contract associated with the
Property, then Seller shall receive a credit at Closing equal to the average of
the amount of the monthly utility bill associated with the Property for the
preceding 12 months, multiplied by 3.  Notwithstanding the foregoing, no
prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents").  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  For a period of 180 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents. 
Notwithstanding the foregoing, Purchaser's obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser's collection of rents shall be applied, first, towards current
rent due and owing under the Leases, second, to Purchaser's reasonable
third-party costs of such collection, and third, to Uncollected Rents.  After
the Closing, Seller shall continue to have the right, but not the obligation, in
its own name, to demand payment of and to collect Uncollected Rents owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing; provided, however, that Purchaser's obligation to cooperate with
Seller pursuant to this sentence shall not obligate Purchaser to terminate any
Tenant lease with an existing Tenant or evict any existing Tenant from the
Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date ("Risk of Loss Transfer"), after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.8        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated by Seller or
Seller's manager as of the Closing Date.

5.4.9        Closing Costs.  Seller shall pay any transfer, gross receipts or
similar taxes.  Purchaser shall pay the cost of recording the Deed and any
mortgage, any premiums or fees required to be paid by Purchaser with respect to
the Title Policy pursuant to Section 4.1, and one-half of the customary closing
costs of the Escrow Agent.  Seller shall pay the base premium for the Title
Policy to the extent required by Section 4.1, the cost of recording any
instruments required to discharge any liens or encumbrances against the Property
not caused by Purchaser's actions, and one-half of the customary closing costs
of the Escrow Agent.

5.4.10    Intentionally Omitted. 

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than five (5) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records. 

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in the aggregate.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and has or at the Closing shall have the entity power and authority to sell and
convey the Property and to execute the documents to be executed by Seller and
prior to the Closing will have taken as applicable, all corporate, partnership,
limited liability company or equivalent entity actions required for the
execution and delivery of this Contract, and the consummation of the
transactions contemplated by this Contract.  The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse affect on Seller's
ability to consummate the transaction contemplated by this Contract or on the
Property.  This Contract is a valid and binding agreement against Seller in
accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, which will adversely impact Seller's ability to
convey the Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts whether or
not to be terminated on the Closing Date;

6.1.5        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects;

6.1.6        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects; and

6.1.7        Seller maintains insurance on the Property in amounts not less than
the full replacement cost (without depreciation) of the Property (above
foundations and excluding any personal property of Tenants), against fire and
such other risks as may be included in standard forms of "Special Form" coverage
insurance.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller's
Representations:

6.2.1        The Property is expressly purchased and sold "AS IS," "WHERE IS,"
and "WITH ALL FAULTS." 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property. 

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract.

6.2.6        Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 9
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser commenced litigation against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $355,000.00 in
any individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.00.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager,
Service Manager and the Community Manager and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of Seller, or any affiliate of Seller, or to impose upon such
Regional Property Manager and Community Manager any duty to investigate the
matter to which such actual knowledge or the absence thereof pertains, or to
impose upon such Regional Property Manager and Community Manager any individual
personal liability.  As used herein, the term "Regional Property Manager" shall
refer to Susan Granado, who is the regional property manager handling this
Property, the term "Service Manager" shall refer to Robert Longberry and the
term "Community Manager" shall refer to Tricia Holmes, who is the community
manager handling this Property.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date (collectively, the "Purchaser's Representations"):

6.5.1        Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Michigan.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Those Purchaser's Representations set forth in Section 6.5.1 through Section
6.5.5 shall survive Closing for the Survival Period.  Those Purchaser's
Representations set forth in Section 6.5.6 through Section 6.5.9 shall survive
after the Closing. 

6.6              Definition of Purchaser's Knowledge.  For purposes of this
Contract, the term Purchaser's "knowledge" shall mean and refer only to actual
knowledge of Iqbal S. Uppal, President of Purchaser.

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 1 year and any new Property Contract shall be terminable upon
30 days notice without penalty.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Exception for all
purposes hereunder.

7.4              Tax Appeals.  If any tax reduction proceedings, tax protest
proceedings or tax assessment appeals (each and collectively, a "Tax Appeal")
for the Property, relating to any calendar years through and including the
calendar year of Closing are pending at the time of Closing, Seller reserves and
shall have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date, to institute a Tax Appeal for the
Property with respect to real estate taxes attributable to calendar years 2007,
2008, 2009, 2010 and any subsequent year through the year in which Closing
occurs and Seller shall have the right to prosecute and/or settle the same
without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any Tax Appeal for the Property with respect to the
2007, 2008, 2009, 2010 or any subsequent calendar year through the year in which
Closing occurs.  Purchaser agrees that it (a) shall provide Seller with written
notice and a copy of any and all correspondence related to any Tax Appeal for
the Property initiated by any taxing entity with respect to the 2007, 2008,
2009, 2010 or any subsequent calendar year through the year in which Closing
occurs within 5 days of receipt of the same, and (b) shall permit Seller to
defend and control the defense of Seller against such taxing entity during any
such Tax Appeal.  Purchaser shall cooperate with Seller in connection with the
prosecution and/or settlement of any such Tax Appeal, whether initiated by
Seller or any taxing entity, including executing such documents as Seller may
reasonably request in order for Seller to prosecute and/or settle any such Tax
Appeal; provided, however, Purchaser shall not be obligated to expend any
third-party, out-of-pocket expenses in connection with such cooperation except
as set forth in this Section 7.4.  Any refunds or savings in the payment of
taxes resulting from any Tax Appeal with respect to the 2007, 2008, 2009 or 2010
calendar year belong to Seller and Purchaser shall forward to Seller any and all
refund checks received in connection with any Tax Appeal within 5 Business Days
of receipt of the same.  All attorneys' fees and other expenses incurred in
obtaining such refunds or savings related to a Tax Appeal for the 2007, 2008,
2009 or 2010 calendar year shall be paid by Seller.  Notwithstanding anything to
the contrary set forth in Section 5.1, if the Closing occurs during the 2011
calendar year and Seller initiates a Tax Appeal with respect to the calendar
year of Closing, (i) Purchaser shall cooperate with Seller in connection with
the prosecution and/or settlement of any such Tax Appeal, (ii) any refunds or
savings in the payment of taxes resulting from any such Tax Appeal applicable to
the period prior to the Closing Date shall belong to Seller and any refunds or
savings in the payment of taxes applicable to the period from and after the
Closing Date shall belong to Purchaser, and (iii) all attorneys’ fees and other
expenses incurred in obtaining such refunds or savings shall be apportioned
between Seller and Purchaser in proportion to the gross amount of such refunds
or savings payable to Seller and Purchaser, respectively.  If the Closing occurs
during the 2011 calendar year and any taxing entity initiates a Tax Appeal with
respect to the 2011 calendar year, (i) any refunds or savings in the payment of
taxes resulting from any such Tax Appeal shall belong to Purchaser and Purchaser
shall be responsible for any increase in the payment of taxes resulting from
such Tax Appeal, and (iii) all attorneys’ fees and other expenses incurred in
relation to such Tax Appeal shall be the responsibility of Purchaser.    

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4        Neither Seller nor Seller's general partner shall be a debtor in
any bankruptcy proceeding; and

8.1.5        There shall not be pending, or to the knowledge of either Purchaser
or Seller, any material litigation threatened in writing which, if adversely
determined, will restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Seller.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor Purchaser's members shall be a debtor in any
bankruptcy proceeding;

8.2.5        Intentionally Omitted; and

8.2.6        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any material litigation threatened in writing which,
if adversely determined, will restrain the consummation of any of the
transactions contemplated by this Contract or declare illegal, invalid or
nonbinding any of the covenants or obligations of the Purchaser.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Hendricks & Partners, 1025 E. Maple Road, Suite 200,
Birmingham, Michigan 80111 ("Broker") in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party.  Purchaser intends to assign in accordance with Section 13.3
its interest in the Contract to a limited liability company controlled by
Purchaser or its affiliates ("Assignee").  Purchaser, its principals and
affiliated entities are brokers licensed in the State of Michigan and may act as
purchaser's broker for Assignee and may receive acquisition fees or compensation
from Assignee in so doing.

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price in accordance with Article II and close on the
purchase of the Property on the Closing Date, then, immediately and without the
right to receive notice or to cure pursuant to Section 2.3.3, Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults on any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller, then Purchaser shall forfeit
the Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser's indemnity and confidentiality obligations hereunder,
Seller's sole and exclusive remedy for Purchaser's failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller (i) defaults on its obligations
hereunder to deliver to Escrow Agent the deliveries specified under Section 5.2
on the date required thereunder, or to close on the sale of the Property on the
Closing Date, or (ii) prior to the Closing defaults on its covenants or
obligations under this Contract, and such default continues for more than 10
days after written notice from Purchaser, then, at Purchaser's election and as
Purchaser's exclusive remedy, Purchaser may either (a) terminate this Contract,
and all payments and things of value, including the Deposit, provided by
Purchaser hereunder shall be returned to Purchaser and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $75,000.00 in the aggregate, or
(b) subject to the conditions below, seek specific performance of Seller's
obligation to close on the sale of the Property pursuant to this Contract (but
not damages).  Purchaser may seek specific performance of Seller's obligation to
close on the sale of the Property pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Contract; and (y)
file suit therefor with the court on or before the 90th day after the Closing
Date.  If Purchaser fails to file an action for specific performance within 90
days after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
required to bring the Property in compliance with applicable law (collectively,
the "Repairs") is more than $500,000.00 (a "Major Damage"), then Seller shall
have no obligation to make such Repairs, and shall notify Purchaser in writing
of such damage or destruction (the "Damage Notice").  If there is a Major
Damage, then Purchaser may elect, by delivering written notice to Seller on or
before the earlier of (x) Closing and (y) the date which is ten (10) days after
Purchaser's receipt of the Damage Notice, to terminate this Contract, in which
event the Deposit shall be returned to Purchaser.  In the event Purchaser fails
to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $500,000.00, then this transaction shall be
closed in accordance with Section 11.3, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided however, that (except in the event of
emergency, as determined in Seller's sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  If Purchaser
fails to terminate this Contract within such 10-day period, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price and Purchaser shall receive the full benefit of any condemnation
award.  It is expressly agreed between the parties hereto that this section
shall in no way apply to customary dedications for public purposes which may be
necessary for the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

DTN DEVELOPMENT GROUP, INC.

2502 Lake Lansing Road

Suite C

Lansing, Michigan 48912-3661

Attention:  Brian Holland

Telephone:  517-371-5300 x103

Facsimile:  517-371-5356

Email:  bholland@dtnmgt.com

 

and a copy to:

 

Loomis, Ewert, Parsley, Davis and Gotting

124 W. Allegan Street

Suite 700

Lansing, Michigan 48933

Attention:  Jeffrey Green, Esq.

Telephone:  517-482-2400

Facsimile:  517-482-0070

Email:  jlgreen@loomislaw.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

CARRIAGE APX

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-793-4774

Facsimile:  720-493-6528

Email:  john.bezzant@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email:  john.spiegleman@aimco.com

and a copy to:

Hendricks & Partners

1025 E. Maple Road

Suite 200

Birmingham, Michigan 48009
Attention:  Kevin P. Dillon

Telephone:  248-341-3309
Facsimile:  248-646-0320

Email:  kdillon@hpapts.com

and a copy to:

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street

Suite 2200

Denver, Colorado 80202
Attention:  Catherine Gale, Esq.
Telephone:  303-223-1100
Facsimile:  303-223-1111
Email:  cgale@bhfs.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 E. Crescent Parkway

Suite 410

Greenwood Village, Colorado 80111

Attention:  Valena Bloomquist

Telephone:  303-244-9198

Email:  valena.bloomquist@fnf.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Michigan shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its lenders, attorneys and accountants. 
Furthermore, Seller may disclose the terms and conditions of this Contract as is
necessary, in Seller's sole discretion, in order for Seller to make any public
disclosures required under federal or state securities laws or regulations.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, each party shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market the Property (or any portion thereof) to any prospective
purchaser or lessee without the prior written consent of Seller, which consent
may be withheld in Seller's sole discretion.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation against the other to enforce its rights hereunder, the substantially
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation,
including the cost of in-house counsel and any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a Michigan
limited partnership, and Purchaser agrees that none of Seller's Indemnified
Parties shall have any personal liability under this Contract or any document
executed in connection with the transactions contemplated by this Contract. 
Seller acknowledges that this Contract is entered into by Purchaser which is a
Michigan corporation, and Seller agrees that none of Purchaser, or Purchaser's
partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, or agents shall have any personal
liability under this Contract or any document executed in connection with the
transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII;
(b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2, 6.3, 6.5, 7.4, 9.1, 11.4,
and 14.2; (c) any other provisions in this Contract, that by their express terms
survive the termination of this Contract or the Closing; and (d) any payment or
indemnity obligation of Purchaser under this Contract (the foregoing (a), (b),
(c) and (d) referred to herein as the "Survival Provisions"), none of the terms
and provisions of this Contract shall survive the termination of this Contract,
and if the Contract is not so terminated, all of the terms and provisions of
this Contract (other than the Survival Provisions, which shall survive the
Closing) shall be merged into the Closing documents and shall not survive
Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement. 

Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Lead Based Paint Free Certificate
dated August 16, 2001, a copy of which has been provided to Purchaser (the
"Report").  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement. 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:       CARRIAGE APX, INC.,

            a Michigan corporation,

            its general partner

 

 

            By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President


Purchaser:

 

DTN DEVELOPMENT GROUP, INC.,

a Michigan corporation

 

 

By: /s/Iqbal Singh Uppal 

Name: Iqbal Singh Uppal

Title: President